Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This is in response to the arguments filed on 06/14/2021.
2. Claims 1-8 are pending in the application.
3. Claims 1-8 have been rejected.
Response to Arguments
5.	Applicant's arguments filed on 06/14/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that there is no obviousness teachings to combine these two arts, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further,In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Moreover, in response to applicant's argument that the two references are are nonanalogous arts, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In paragraph 5 of the Penilla’s reference it emphasizes that the present invention relates to systems and methods for managing user profiles for vehicles and exchange of information with cloud-based processing systems. Similarly, in paragraph 9 of the Penilla’s reference elaborates a method includes establishing a communication link between a computing device associated with a vehicle and a server. The communication link is over a wireless network and the communication link is established in association with a user account. The communication link is established for one or more sessions. The method further incudes receiving, at the server, a plurality of actions associated with inputs to the vehicle. The plurality of actions are received during the one or more sessions, and generating, by the server, a recommendation to program a setting at the vehicle. Moreover, in paragraphs 100 and 101 of the Penilla’s reference illustrates an example of utilizing a profile of the user, to access cloud services and a database where a user may utilize a connected device to access cloud services and using the connected device the user is accessing his universal profile settings. His profile settings may include settings that have been selected before in earlier sessions, or default settings implemented by a vehicle .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



3.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al hereafter Penilla (US pat. App. 20160359980) and in view of Bodin (US pat. App. Pub. 20040117195).   
4.	As per claims 1, and 6, Penilla discloses a system and a method for secure vehicle communication of a vehicle, the system comprising: a communication system comprising: at least one telematics module for executing one or more telematics applications, and a session module for session management of the telematics applications, wherein the session management comprises an assignment of at least one session ID to each telematics application, and carrying out session management of the telematics applications via a session module in the vehicle (paragraphs: 9, 14, 51-55, 88, and 110-112, wherein it emphasizes that vehicle runs different application that related to vehicle and each application associated with different session information); wherein the session module assigns a new session ID to each telematics application after expiry of a predetermined period (paragraphs: 69, 81-83, and 98; wherein it elaborates that each vehicle related application assigns with new session information every time it starts). Although, Penilla describes session information for vehicle related application. He does not expressly mention session ID. In the same field of endeavor, Bodin discloses assignment of at least one session ID to telematics (paragraphs: 75-78, and 81).  

5.	As per claim 2, Penilla discloses the system, further comprising: a storage module; wherein the session module stores a correlation of all session IDs to the vehicle locally in the storage module (paragraphs: 68, 73, 86).
6.	As per claim 3, Penilla discloses the system, wherein the correlation of the session IDs to the vehicle in the storage module is periodically overwritten (paragraphs: 71, 75, 121). 
7.	As per claim 4, Penilla discloses the system, further comprising: a control module, wherein the control module reads the correlation of the session IDs to the vehicle from the storage module in the case of a predeterminable event and transmits said correlation to a corresponding telematics service provider and/or a trusted backend server (paragraphs: 69, 88, 111). 
8.	As per claim 5, Penilla discloses the system, wherein the predefinable event comprises a request to transmit the correlation of the session IDs to the vehicle via an input and output unit of the vehicle (paragraphs: 72, 95, and 110).  
9.	 Claims 7-8 are listed all the same elements of claims 2-5. Therefore, the supporting rationales of the rejection to claims 2-5 apply equally as well to claims 7-8.
Citation of References
The following references are cited but not been replied upon for this office action: 
Konks (US pat. app. Pub. 20160292929): discusses altering vehicle's parking session data during an ongoing parking session when the vehicle is assigned incorrect parking area when parking in a restricted parking area, the method is performed by multiple user terminal communication module user interfaces. Using the method fine or other sanctions to the vehicle user are avoided for the whole parking session. The user interface can be either the user of the vehicle or parking inspector.  
Masson et al (US pat. App. Pub. 20100191703): elaborates that transmitting information from a first identifying object (ID1) for a motor vehicle to a second identifying object (ID2), the said method comprising the steps of: activating a synchronization mode (MOD.sub.13 SYNC); opening a two-way communication session; and transmitting information from one identifying object (ID1) to another identifying object (ID2) according to a date associated with the information to be transmitted. Application: motor vehicle. 
Conclusion

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436